DETAILED ACTION
This office action is in response to the amendments filed on January 25, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgments
The amendments filed on January 25, 2022, in response to the office action mailed on 11/26/2021 have been entered. The present application is made with all suggestions being fully considered. Accordingly, pending in this office action are claims 1-15. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11 are drawn to a semiconductor device; classified in H01L23/3735  (Semiconductor devices including laminates or multilayers, e.g. direct bond copper ceramic substrates)
II.	Claims 12-15 are drawn to a method for manufacturing a semiconductor device; classified in H01L 21/4803 & H01L21/4807 (Manufacturing methods of insulating or insulated parts, e.g. mountings, containers, diamond heatsinks and including ceramic parts).
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case unpatentability of the group-I Invention would 

For example, instead of connecting the lower-side surface of the metal member to the upper-side surface of the connected member by the metal film at room temperature as recited in claim 12, the feature of the metal connecting layer recited in claim 1, could be formed by a method step of connecting the lower-side surface of the metal member to the upper-side surface of the connected member by the metal film at an elevated temperature to form the device of claim 1.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions are separately classified. This shows that each invention has attained recognition in the art as a separate subject of inventive effort, and also a separate field of search.
Newly submitted claims 12-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The applicant has filed an amendment adding claims to a process invention, and the amendment includes process claims which do not depend from or otherwise require all the limitations of an allowable product. Therefore, all claims directed to that newly added invention may be withdrawn from consideration, via an election by original presentation.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 12-15 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b)  and MPEP § 821.03.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/2/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kono (US 6,529,380) in view of Kuibira (US 2009/0126903) and in further view of Ishikawa (US 2016/0190417) and Choi (US 2013/0000978).

With respect to Claim 1, Kono discloses (Fig 2) most aspects of the current invention including an electronic device comprising:
a metal member (14) made of metal material including one of copper, copper alloy, aluminum and aluminum alloy (column 1 line 30-31; column 2 lines 60-61) 
a connected member (13) located on a lower side of the metal member and having an upper-side surface, which is opposed to a whole surface area of a lower-side surface of the metal member (column 2 lines 50-52)
a metal connecting layer (15) having a metal film made of metal material, wherein the metal connecting layer connects the lower-side surface of the metal member to the upper-side surface of the connected member (column 3 lines 45-49)
wherein the metal member is a heat sink for a heat radiating unit of a semiconductor module having a semiconductor chip
the connected member is an insulating plate for the heat radiating unit of the semiconductor module having the semiconductor chip
However, Kono does not show a metal connecting layer having a metal film made of metal material including gold or gold alloy, wherein a thickness of the metal connecting layer is made to be smaller than a flatness of the lower-side surface of the metal member and a flatness of the upper-side surface of the connected member, a rust-preventing film formed on an outer side surface of the metal member and extending from an outer periphery of the metal connecting layer to a position away from the outer periphery of the metal connecting layer by a predetermined distance.
On the other hand, Kuibira discloses (Fig 2) an electronic device comprising a metal member (22), a connected member (20) a metal connecting layer (21), wherein a thickness of the metal connecting layer is made to be smaller than a flatness of the lower-side surface of the metal member and a flatness of the upper-side surface of the connected member (par 90-91). Kuibira teaches doing so  to obtain a sufficient contact surface area between the connected member and the metal connecting layer (par 90).
Regarding claim 1, Differences in thickness/distances will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness/distances are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thickness/distances and similar thickness/distances are known in the art (see e.g. Kuibira), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Kono.
The specification contains no disclosure of either the critical nature of the claimed thickness/distances or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).

However, Kuibira does not show the metal connecting layer having a metal film made of metal material including gold or gold alloy, and a rust-preventing film formed on an outer side surface of the metal member and extending from an outer periphery of the metal connecting layer to a position away from the outer periphery of the metal connecting layer by a predetermined distance.
On the other hand, Ichikawa discloses (Fig 3 and 6B) an electronic device comprising a metal member (20), a connected member (11), a metal connecting layer (30), wherein the metal connecting layer having a metal film made of metal material including gold or gold alloy (par 34). Ichikawa teaches doing so to obtain high heat conductivity, good bondability which  improves the efficiency of the heat dissipation (par 27-28 and 34).
It would have been obvious at the time the invention to one having ordinary skill in the art to have the metal connecting layer having a metal film made of metal material including gold or gold alloy in the device of Kono to obtain high heat conductivity, good bondability which  improves the efficiency of the heat dissipation.
However, Ichikawa does not show a rust-preventing film formed on an outer side surface of the metal member and extending from an outer periphery of the metal connecting layer to a position away from the outer periphery of the metal connecting layer by a predetermined distance.
On the other hand, Choi discloses (Fig 1E) an electronic device comprising a metal member (133), a metal connecting layer (131), and a rust-preventing film (160) formed on an outer side surface of the metal member and extending from an outer periphery of the metal connecting layer to a position away from the outer periphery of 
It would have been obvious at the time the invention to one having ordinary skill in the art to have the rust-preventing film formed on an outer side surface of the metal member and extending from an outer periphery of the metal connecting layer to a position away from the outer periphery of the metal connecting layer by a predetermined distance in the device of Kono to form a preservative films containing a material that is stable in air and which forms a protective barrier on the surface(s) of a metal film, thereby inhibiting oxidation of an underlying metal layer (par 45).
With respect to Claim 2, Choi discloses (Fig 2M) an embodiment wherein the rust-preventing film (260) covers all outer surfaces of the metal member (230), except for the lower-side surface.  (motivation to do so provided above)
With respect to Claim 3, Kuibira discloses (Fig 2) wherein the connected member (20) is made of metal, a surface area of the upper-side surface of the connected member is larger than that of the lower-side surface of the metal member (22), and the metal connecting layer (21) is formed on the upper-side surface of the connected member in such a way that the metal connecting layer covers all the lower-side surface of the metal member when viewed them in a thickness direction of the metal connecting layer.

With respect to Claim 4, Kono discloses (Fig 2) most aspects of the current invention including wherein connected member (20) is made of metal. Further, Kono shows the surface area of the upper-side surface of the connected member is larger than that of the lower-side surface of the metal member.
Regarding claim 4, Differences in thickness/distances will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness/distances are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thickness/distances and similar thickness/distances are known in the art (see e.g. Kono), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed thickness/distances or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
However, Kono does not show a rust-preventing film is further formed on an outer side surface of the connected member and extending from the outer periphery of the metal connecting layer to a position away from the outer periphery of the metal connecting layer by a predetermined distance.
On the other hand, Choi discloses (Fig 1E) an electronic device comprising a metal member (133), a metal connecting layer (131), and a rust-preventing film (160) formed on an outer side surface of the metal member and extending from an outer periphery of the metal connecting layer to a position away from the outer periphery of the metal connecting layer by a predetermined distance (par 68). Choi teaches doing so to form a preservative films containing a material that is stable in air and which forms a protective barrier on the surface(s) of a metal film, thereby inhibiting oxidation of an underlying metal layer (par 45).
With respect to Claim 5, Ichikawa discloses (Fig 3 and 6B) wherein the metal connecting layer (30), includes the metal film, which forms a first metal film (30b), the metal connecting layer includes a second metal film (30a/30c) formed between the first metal film and one of the metal member and the connected member, and the second metal film is made of metal material having a coefficient of thermal expansion smaller than that of the first metal film (par 34). (motivation to do so provided above)
With respect to Claim 6, Kuibira discloses (Fig 11) an embodiment wherein the thickness of a metal connecting layer (5) has a value in mm (par 125 discloses 5 as a contacted body and 7 as a columnar body assembly)
Regarding claim 6, Differences in thickness/values will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness/ values are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thickness/ values and similar thickness/ values are known in the art (see e.g. Kuibira), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Kono.
The specification contains no disclosure of either the critical nature of the claimed thickness/ values or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 7, Kuibira discloses (Fig 11) an embodiment wherein the thickness of a metal connecting layer (5) has a value in mm (par 125 discloses 5 as a contacted body and 7 as a columnar body assembly). Therefore, Kuibira would discloses the flatness of the lower-side surface of the metal member and the flatness of the upper-side surface of the connected member each having a value.
Regarding claim 7, Differences in thickness/values will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness/ values are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thickness/ values and similar thickness/ values are known in the art (see e.g. Kuibira), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Kono.
The specification contains no disclosure of either the critical nature of the claimed thickness/ values or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 8, Kuibira discloses (Fig 11) an embodiment wherein the thickness of a metal connecting layer (5) has a value in mm (par 125 discloses 5 as a contacted body and 7 as a columnar body assembly)
Regarding claim 8, Differences in thickness/values will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness/ values are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thickness/ values and similar thickness/ values are known in the art (see e.g. Kuibira), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Kono.
The specification contains no disclosure of either the critical nature of the claimed thickness/ values or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 9, Kuibira discloses (Fig 11) an embodiment wherein the thickness of a metal connecting layer (5) has a value in mm (par 125 discloses 5 as a contacted body and 7 as a columnar body assembly). Therefore, Kuibira would discloses the flatness of the lower-side surface of the metal member and the flatness of the upper-side surface of the connected member each having a value.
Regarding claim 9, Differences in thickness/values will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness/ values are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thickness/ values and similar thickness/ values are known in the art (see e.g. Kuibira), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Kono.
The specification contains no disclosure of either the critical nature of the claimed thickness/ values or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 10, Kuibira discloses (Fig 11) an embodiment wherein the thickness of a metal connecting layer (5) has a value in mm (par 125 discloses 5 as a contacted body and 7 as a columnar body assembly)
Regarding claim 10, Differences in thickness/values will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness/ values are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thickness/ values and similar thickness/ values are known in the art (see e.g. Kuibira), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Kono.
The specification contains no disclosure of either the critical nature of the claimed thickness/ values or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 11, Kuibira discloses (Fig 11) an embodiment wherein the thickness of a metal connecting layer (5) has a value in mm (par 125 discloses 5 as a contacted body and 7 as a columnar body assembly). Therefore, Kuibira would 
Regarding claim 11, Differences in thickness/values will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness/ values are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thickness/ values and similar thickness/ values are known in the art (see e.g. Kuibira), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Kono.
The specification contains no disclosure of either the critical nature of the claimed thickness/ values or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Response to Arguments
Applicant’s amendments filed on January 25, 2022, with respect to claims 1-11 have been fully considered but are not persuasive. 
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the arguments do not apply to the newly applied reference in the rejection. The current action is non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        /Q. B./
Examiner, Art Unit 2814